  Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 1 of 16 PageID #:3389




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 Francisco Romero,                                    )
                                                      )
                            Plaintiff,                )
 v.                                                   )     Case No. 15-cv-00713
                                                      )
 Michael Atchison et al.,                             )
                                                      )
                            Defendants.               )

       PLAINTIFF’S LOCAL RULE 56.1 STATEMENT OF UNDISPUTED FACTS

       Pursuant to Local Rule 56.1(a)(3) and in support of Plaintiff’s Motion for Partial

Summary Judgment (ECF 284), Plaintiff submits the following statement of undisputed material

facts, which entitle Plaintiff to judgment as a matter of law.

       LIST OF EXHIBITS

  Exhibit 1.   Francisco Romero cell assignment table. [FILED UNDER SEAL]

  Exhibit 2.   Defendants’ Local Rule 56.1 Statement of Undisputed Facts (ECF 148) (Oct. 27,
               2017)

  Exhibit 3.   June 15, 2017 Order (ECF 130) [FILED UNDER SEAL]

  Exhibit 4.   Affidavit of Wm. Spiller (and attachments) [FILED UNDER SEAL]

  Exhibit 5.   April 23, 2019 Deposition of Michael P. Atchison

  Exhibit 6.   IDOC Administrative Directive 05.12.101 - Administrative Detention Placement

  Exhibit 7.   Affidavit of Terri Kennedy (and attachments) [FILED UNDER SEAL]

  Exhibit 8.   Affidavit of Latoya Marks (and attachments) [FILED UNDER SEAL]

  Exhibit 9.   June 21, 2017 Deposition of Michael P. Atchison

  Exhibit 10. Menard CC cell housing table for Francisco Romero

  Exhibit 11. Stateville CC cell housing table for Francisco Romero



                                                  1
  Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 2 of 16 PageID #:3390




  Exhibit 12. IDOC Living Unit History Associated View for Francisco Romero [FILED
              UNDER SEAL]

  Exhibit 13. Security Reclassification Review [FILED UNDER SEAL]

       STATEMENT OF FACTS

       1.      Plaintiff is a prisoner in the Illinois Department of Corrections (“IDOC”), where

he has been incarcerated since 2006. (Ex. 1.)

       2.      From his entry into the IDOC in 2006 until 2012, Plaintiff was generally housed

in the general population in the IDOC facilities in which he was placed. (Id.)

       3.      Prisoners in the IDOC’s general population receive at least five hours of yard time

per week, five visits per month, access to religious services according to availability, and can

make phone calls whenever they have access to a phone, typically during yard time, all of which

is done in a general population setting. (Ex. 2 ¶¶ 15-17.)

       4.      The IDOC’s “intelligence file” on Plaintiff contains an assertion (or a document

asserting) from October 2012 asserting that a confidential source told IDOC personnel that

Plaintiff was the member of a gang and that in connection with his gang affiliation (the IDOC

refers to a gangs as a “security threat group,” or “STG”) he was threatening to assault prison

staff. 1 (ECF 130, Ex. 3)

       5.      As of October 2012, Plaintiff was incarcerated in the general population of

Stateville Correctional Center (“Stateville CC”). (Ex. 1)




   1
      The IDOC maintains “intelligence files” on prisoners that it houses. During the course of
discovery in this case, Plaintiffs sought production of the IDOC’s intelligence file on him. (See
ECF 88.) Because of security concerns the Court denied that motion (See ECF 98.) Instead,
however, the Court conducted an in camera review of the intelligence file, and then entered a
summary of that file in the record. (See ECF 130.) Plaintiff’s citations to the Court’s in camera
review (i.e., ECF 130) are citations to this summary. (The Court’s in-camera review was later
placed under seal, see ECF 133, and Plaintiff therefore files ECF 130 under seal.)
                                                 2
  Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 3 of 16 PageID #:3391




        6.       On November 1, 2012, Plaintiff was transferred from Stateville CC to Menard

Correctional Center (“Menard CC”) to be placed in Administrative Detention (“AD”). (Ex. 4 at

IDOC 000386.). The stated reason for his placement in AD was that Plaintiff was the member of

an STG and had threatened to assault staff. (Ex. 4 at IDOC 007749; Ex. 5 at 15-16.)

        7.       AD is “a non-disciplinary status of confinement that removes an offender from

general population or restricts the individual’s access to general population.” (Ex. 6 § II(E)).

        8.       AD consists of three phases consisting of various restrictions to an inmate’s

privileges. (Ex.6 § II(G)((1).)

        9.       AD directives require that an inmate’s status in AD reviewed by a committee

every 90 days to determine whether his continued placement in AD is warranted. (Ex. 2 ¶ 7; Ex.

6 § II(I)(5).)

        10.      Menard CC, Stateville CC, and Pontiac CC maintain AD files on inmates housed

at their facilities. (Ex. 7; Ex. 4; Ex. 8; Ex. 9 at 53-54).

        11.      On June 23, 2017, Teri Kennedy, the Assistant Warden of Operations a Pontiac

Correctional Center signed an affidavit swearing that “a true copy of the entire Administrative

Detention file maintained at Pontiac [Correctional Center] for Francisco Romero” had been

produced to Plaintiff in this case. (Ex. 7.)

        12.      On June 29, 2017, William Spiller, a Sergeant at Menard Correctional Center,

signed an affidavit swearing that “a true copy of the Administrative Detention documents

maintained at Menard [Correctional Center] for Francisco Romero” had been produced to

Plaintiff. (Ex. 4.)

        13.      On June 26, 2017, Latoya Marks, Executive Assistant to the Warden at Stateville

Correctional Center, signed an affidavit swearing that “a true copy of the Administrative



                                                    3
  Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 4 of 16 PageID #:3392




Detention documents maintained at Stateville [Correctional Center]” for Plaintiff had been

produced to Plaintiff. (Ex. 8.)

       14.     Plaintiff was held in AD for a total of 1295 days. (Ex. 4 at IDOC 000386; Ex. 7 at

IDOC 007748.). Of the 1295 days Plaintiff was held in AD, he spent 1284 day without a

cellmate. (Ex. 10; Ex. 11.).

       15.     When Plaintiff was first placed in AD, on November 1, 2012, he was housed in

the B-wing of the North II annex at Menard CC. (Bates 7650). (Ex. 12.)

       16.     As of November 1, 2012, Plaintiff’s placement in AD was “Phase I”. (Ex. 4 at

IDOC 000386; -390.)

       17.     In Phase I of AD, Plaintiff “was given yard time twice a week, was allowed one

15-minute phone call per month, was able to meet with visitors twice a month, and was allowed

to shower twice a week.” (Ex. 2 ¶ 8.)

       18.     Documents in the IDOC’s intelligence file on Plaintiff state that in December

2012, a “confidential source” told IDOC personnel that Plaintiff was threatening to assault staff.

(Ex. 3.)

       19.     Between December 2012 and May 2015, the IDOC’s intelligence file has no

entries of information reflecting claims that Plaintiff engaged in or threatened misconduct. (Ex.

3.)

       February 1, 2013 Review.

       20.     The first documentation of any review of plaintiff’s status in AD is from February

1, 2013. (Ex. 4 at IDOC 000386.) However:

               a. Plaintiff did not receive notice of this review 24 hours prior to the review, or

                   at any time prior to the review. (Ex. 9 at 30-32.)



                                                 4
  Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 5 of 16 PageID #:3393




              b. Plaintiff was not permitted to appear in person for this review. (Id.)

              c. Plaintiff had no opportunity to contest his AD placement in writing for this

                  review. (Id.)

              d. Plaintiff was not afforded the right to call witnesses or present other evidence

                  at this review. (Id.)

              e. After this review, Plaintiff never received a statement of the reasons for his

                  continued placement in AD. (Id.)

       21.    After the February 1, 2013 review, Plaintiff remained in AD on Phase I. (Ex. 4 at

IDOC 000390.)

       April 11, 2013 Review.

       22.    There are documents indicating that on April 11, 2013, Plaintiff’s placement in

AD was reviewed. (Ex. 4 at IDOC 000390.) However:

              a. Plaintiff did not receive notice of this review 24 hours prior to the review, or

                  at any time prior to the review. (Ex. 9 at 30-32.)

              b. Plaintiff was not permitted to appear in person for this review. (Id.)

              c. Plaintiff was not afforded the right to call witnesses or present other evidence

                  at this review. (Id.)

              d. Plaintiff had no opportunity to contest his AD placement in writing for this

                  review. (Id.)

              e. After this review, Plaintiff never received a statement of the reasons for his

                  continued placement in AD. (Id.)

       23.    The document memorializing the April 11, 2013 review is a form that calls for

notation of any STG activity. No STG activity is noted on the form. (Ex. 4 at IDOC 000390.)



                                                5
  Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 6 of 16 PageID #:3394




        24.    After the April 11, 2013 review, Plaintiff remained in AD. (Ex. 4 at IDOC

000390.)

        25.    As a result of the April 11, 2013 review, Plaintiff’s status on AD was changed

from Phase I AD to Phase II AD. (Ex. 4 at IDOC 000390.)

        26.    Phase II of AD consisted of the following changes to the restrictions imposed by

Phase I of AD: Plaintiff “went to yard twice a week with other inmates, was allowed two 15-

minute phone calls and three visitors per month, and was allowed to shower three times a week.

(Ex. 2 ¶ 9.)

        May 1, 2013 Review.

        27.    There are documents indicating that on May 1, 2013, Plaintiff’s placement in AD

was reviewed. (Ex. 4 at IDOC 000389.) However:

               a. Plaintiff did not receive notice of this review 24 hours prior to the review, or

                  at any time prior to the review. (Ex. 9 at 30-31.)

               b. Plaintiff was not permitted to appear in person for this review. (Id.)

               c. Plaintiff was not afforded the right to call witnesses or present other evidence

                  at this review. (Id.)

               d. Plaintiff had no opportunity to contest his AD placement in writing for this

                  review. (Id.)

               e. After this review, Plaintiff never received a statement of the reasons for his

                  continued placement in AD. (Id.)

        28.    The document memorializing the May 1, 2013, review is a form that calls for

notation of any STG activity. No STG activity is noted on the form. (Ex. 4 at IDOC 000389)

        29.    After the May 1, 2013 review, Plaintiff remained in AD. (Id.)



                                                 6
  Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 7 of 16 PageID #:3395




         30.   As a result of the May 1, 2013 review, Plaintiff’s status on AD was changed from

Phase II AD to Phase III AD. (Id.)

         31.   Phase III of AD consisted of the following changes to the restrictions imposed by

Phase II of AD: Plaintiff “was allowed five visits per month and three showers per week.” (EX. 2

¶ 10.)

         August 1, 2013 Review.

         32.   There are documents indicating that on August 1, 2013, Plaintiff’s placement in

AD was reviewed. (Ex. 4 at IDOC 000388.) However:

               a. Plaintiff did not receive notice of this review 24 hours prior to the review, or

                  at any time prior to the review. (Ex. 9 at 30-31.)

               b. Plaintiff was not permitted to appear in person for this review. (Id.)

               c. Plaintiff was not afforded the right to call witnesses or present other evidence

                  at this review. (Id.)

               d. Plaintiff had no opportunity to contest his AD placement in writing for this

                  review. (Id.)

               e. After this review, Plaintiff never received a statement of the reasons for his

                  continued placement in AD. (Id.)

         33.   The document memorializing the August 1, 2013, review is a form that calls for

notation of any STG activity. No STG activity is noted on the form. (Ex. 4 at IDOC 000388.)

         34.   After the August 1, 2013 review, Plaintiff remained in AD. (Ex. 4 at IDOC

000388.)




                                                 7
  Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 8 of 16 PageID #:3396




       November 1, 2013 Review.

       35.    There are documents indicating that on November 1, 2013, Plaintiff’s placement

in AD was reviewed. (Ex. 4 at IDOC 000387.) However:

              a. Plaintiff did not receive notice of this review 24 hours prior to the review, or

                  at any time prior to the review. (Ex. 9 at 30-31.)

              b. Plaintiff was not permitted to appear in person for this review. (Id.)

              c. Plaintiff was not afforded the right to call witnesses or present other evidence

                  at this review. (Id.)

              d. Plaintiff had no opportunity to contest his AD placement in writing for this

                  review. (Id.)

              e. After this review, Plaintiff never received a statement of the reasons for his

                  continued placement in AD. (Id.)

       36.    The document memorializing the November 1, 2013 review is a form that calls

for notation of any STG activity. No STG activity is noted on the form. (Ex. 4 at IDOC

000387.)

       37.    After the November 1, 2013 review, Plaintiff remained in AD. (Ex. 4 at IDOC

000387.)

       38.    On or about November 12, 2013, Plaintiff was transferred from Menard CC to

Stateville CC. (Ex. 1 at IDOC 000392.)

       39.    Upon his arrival at Stateville CC Plaintiff remained in AD. (Ex. 1 at IDOC

000392.)




                                                8
  Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 9 of 16 PageID #:3397




       February 13, 2014 Review.

       40.    There are documents indicating that on February 13, 2014, Plaintiff’s placement

in AD was reviewed. (Ex. 8 at IDOC 007651.) However:

              a. Plaintiff did not receive notice of this review 24 hours prior to the review, or

                  at any time prior to the review. (Ex. 9 at 30-31.)

              b. Plaintiff was not permitted to appear in person for this review. (Id.)

              c. Plaintiff was not afforded the right to call witnesses or present other evidence

                  at this review. (Id.) Plaintiff had no opportunity to contest his AD placement

                  in writing for this review. (Id.)

       41.    After the February 13, 2014 review, Plaintiff remained in AD. (Ex. 8 at IDOC

007651.)

       42.    On or about April 2, 2014, Plaintiff was transferred from Stateville CC to Pontiac

Correctional Center (“Pontiac CC”). (Ex. 1 at IDOC 000392.)

       43.    Upon his arrival at Pontiac CC Plaintiff remained on AD. (Ex. 1 at IDOC

000392.)

       44.    On May 1, 2014, the IDOC issued a directive requiring that prisoners in AD be

provided with written notice of the reviews of their confinement in AD. (Ex. 6 at IDOC

007730.) The directive also required IDOC take minutes from each review. (Id. at -7731.).

       May 12, 2014 Review.

       45.    There are documents indicating that on May 12, 2014, Plaintiff’s placement in

AD may have been reviewed. (Ex. 6 at IDOC 007561.) If this review occurred:

              a. Plaintiff did not receive notice of this review 24 hours prior to the review, or

                  at any time prior to the review. (Ex. 9 at 30-31.)



                                                 9
 Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 10 of 16 PageID #:3398




               b. Plaintiff was not permitted to appear in person for this review. (Id.)

               c. Plaintiff was not afforded the right to call witnesses or present other evidence

                   at this review. (Id.)

               d. Plaintiff had no opportunity to contest his AD placement in writing for this

                   review. (Id.)

               e. After this review, Plaintiff never received a statement of the reasons for his

                   continued placement in AD. (Id.)

       46.     After the May 12, 2014 review, Plaintiff remained in AD. (Ex. 6.)

       47.     Until the May 2014 directive was issued, notices of hearing were not provided to

prisoners confined to AD. (Ex. 5 at 62-64; Ex. 9 at 30.)

       August 12, 2014 Review.

       48.     On August 3, 2014, Plaintiff received notice that his status in AD would be

reviewed at a hearing. (Ex. 7 at IDOC 000075.) This was the first notice Plaintiff had received

of a review of his placement in AD since being placed in AD on November 1, 2012, one year,

nine months, and two days (640 days) before.

       49.     The August 3 notice gave the following basis for Plaintiff’s confinement in AD:

       Due to offender Romero’s active involvement with the Latin Saints STG and
       recent intelligence indicating that offender Romero plans to retaliate against staff
       for assaulting a fellow member of the Latin Saint STG offender Romero has been
       placed in Administrative Detention for the safety and security of the Department.

(Ex. 7 at IDOC 000075.) The only intelligence documentation in the IDOC’s intelligence file on

Plaintiff that provided the basis for this notice was the December 2012 intelligence report. (Ex.

3.) Besides the December 2012 intelligence report, there are no other documents indicating

Plaintiff’s involvement in STG activity or other misconduct since December 2012.




                                                10
 Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 11 of 16 PageID #:3399




       50.     On August 12, 2014, a review hearing was held regarding Plaintiff’s placement in

AD. Plaintiff was present. This was the first time Plaintiff was allowed the option of being

present to participate in a review of his placement in AD. (Ex. 7 at IDOC 002261.)

       51.     At the August 12, 2014 review hearing, Plaintiff was given the option to speak

and/or he was allowed to submit a written statement. (Ex. 7 at IDOC 002261.)

       52.     After the August 12, 2014 review, Plaintiff continued to be confined to AD. (Ex.

7 at IDOC 002261.)

       November 13, 2014 Review.

       53.     On or about November 6, 2014, Plaintiff received notice that his status in AD

would be reviewed at a hearing. The notice provided the basis for Plaintiff’s continued

confinement to AD. The provided basis for detention was verbatim of the basis provided in the

August 3, 2014 notice. (Ex. 7 at IDOC 000076.)

       54.     There was no information in the IDOC’s intelligence file intelligence file since

December 2012 reflecting any of the information in the November 6, 2014 notice. (Ex. 3.)

       55.     On or about November 13, 2014, a review hearing was held regarding Plaintiff’s

placement in AD. Plaintiff was present. At the review hearing, Plaintiff was allowed to speak,

and he was allowed to submit a written statement. (Ex. 7 at IDOC 002254.)

       56.     After the November 13, 2014 review, Plaintiff remained on AD. (Ex. 7 at IDOC

002254.)

       February 10, 2015 Review.

       57.     On January 28, 2015, Plaintiff received notice that his status in AD would be

reviewed at a hearing. (Ex. 7 at IDOC 000072.) The notice provided the basis for Plaintiff’s




                                                11
 Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 12 of 16 PageID #:3400




continued confinement to AD. The basis was verbatim of the basis provided in the August 3,

2014 and November 6, 2014 notice. (Ex. 7 at IDOC 000072.)

       58.     There was no information in the IDOC’s intelligence file since December 2012

reflecting any of the information in the January 28, 2015 notice. (Ex. 3.)

       59.     On February 10, 2015, a review hearing was held regarding Plaintiff’s placement

in AD. (Ex. 7 at IDOC 002254.) At the review hearing, Plaintiff provided a written statement;

there is no indicate if he made an oral statement. (Ex. 7 at IDOC 002254; 2257-2258.)

       60.     After the February 10, 2015 review, Plaintiff remained on AD. (Ex. 7 at IDOC

002254.)

       May 13, 2015 Review.

       61.     On May 5, 2015, Plaintiff received notice that his status in AD would be reviewed

at a hearing. The notice provided the basis for Plaintiff’s continued confinement to AD. The

basis was verbatim of the basis provided in the August 3, 2014, November 6, 2014, and January

28, 2015 notice. (Ex. 7 at IDOC 002249.)

       62.     There was no information in the IDOC’s intelligence file since December 2012

reflecting any of the information in the May 5, 2015 notice. The court’s review does indicate

that on some undetermined date in May 2015, an informant told IDOC personnel that Romero

was the leader of an STG (Ex. 3), but that new information was not reflected in the May 5 notice.

       63.     On May 13, 2015, a review hearing was held regarding Plaintiff’s placement in

AD. Plaintiff was present. (Ex. 7 at IDOC 002247.) The documentation from Plaintiff’s hearing

does not indicate if Romero provided a written or oral statement. (Id.)

       64.     After the May 13, 2015 review, Plaintiff remained on AD. (Ex. 7 at IDOC

002247.)



                                                12
 Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 13 of 16 PageID #:3401




       August 27, 2015 Review.

       65.     On August 20, 2015, Plaintiff received notice that his status in AD would be

reviewed at a hearing. The notice provided the basis for Plaintiff’s continued confinement to

AD. The basis was verbatim of the basis provided in the August 3, 2014, November 6, 2014,

January 28, 2015 and May 5, 2015 notice. (Ex. 7 at IDOC 002241-42.)

       66.     There was no information in the IDOC’s intelligence file since October 2012

reflecting any of the information in the August 20, 2015 notice. The IDOC’S intelligence file

contained an entry in July 2015 stating that a confidential source had claimed that Romero had

“put a hit” on another inmate, but this information was not reflected in the August 20, 2015

notice. (Ex. 3.)

       67.     On August 27, 2015, a review hearing was held regarding Plaintiff’s placement in

AD. Plaintiff was present. At the review hearing, Plaintiff was allowed to speak, and he was

allowed to submit a written statement. ((Ex. 7 at IDOC 002240.)

       68.     After the August 27, 2015 review, Plaintiff remained on AD. (Id.)

       November 25, 2015 Review.

       69.     On November 18, 2015, Plaintiff received notice that his status in AD would be

reviewed at a hearing. The notice provided the basis for Plaintiff’s continued confinement to

AD. The basis was verbatim of the basis provided in the August 3, 2014 November 6, 2014,

January 28, 2015, May 5, 2015, and August 20, 2015 notice. ((Ex. 7 at IDOC 002234-35.)

       70.     There was no information in the IDOC’s intelligence file since October 2012

reflecting any of the information in the November 18, 2015 notice. (Ex. 3.)




                                               13
 Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 14 of 16 PageID #:3402




       71.     On November 25, 2015, a review hearing was held regarding Plaintiff’s

placement in AD. (Ex. 7 at IDOC 002233.) Plaintiff did not waive his appearance at this hearing.

((Ex. 7 at IDOC 002234-35.)

       72.     After the November 25, 2015 review, Plaintiff remained on AD. (Ex. 7 at IDOC

002233.)

       February 17, 2016 Review.

       73.     On February 11, 2016, Plaintiff received notice that his status in AD would be

reviewed at a hearing. The notice provided the basis for Plaintiff’s continued confinement to

AD. The basis was verbatim of the basis provided in the August 3, 2014, November 6, 2014,

January 28, 2015, May 5, 2015, August 20, 2015, and November 18, 2015 notices. (Bates 2228-

29.)

       74.     There was no information in the IDOC’S intelligence file since October 2012

reflecting any of the information in the February 11, 2016 notice. (Ex. 3.)

       75.     On February 17, 2016, a review hearing was held regarding Plaintiff’s placement

in AD. Plaintiff was present. At the review hearing, Plaintiff was allowed to speak, and he was

allowed to submit a written statement. (Ex. 7 at IDOC 002227.)

       76.     After the February 11, 2016 review, Plaintiff remained on AD. (Ex. 7 at IDOC

002227.)

       May 19, 2016 Review.

       77.     On May 12, 2016, Plaintiff received notice that his status in AD would be

reviewed at a hearing. The notice provided the basis for Plaintiff’s continued confinement to

AD. The basis was verbatim of the basis provided in the February 11, 2016, August 3, 2014,




                                                14
 Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 15 of 16 PageID #:3403




November 6, 2014, January 28, 2015, May 5, 2015, August 20, 2015, and November 18, 2015

notices described above. (Ex. 7 at IDOC 002223-24.)

       78.     There was no information in the IDOC’s intelligence file since October 2012

reflecting any of the information in the May 12, 2016 notice. (Ex. 3.)

       79.     On May 19, 2016, a review hearing was held regarding Plaintiff’s placement in

AD. (Ex. 7 at IDOC 00222.)

       80.     After the May 19, 2016 review, Plaintiff was released from AD into the general

population. Plaintiff had spent more than three and a half years in solitary confinement. (Ex. 7 at

IDOC 002222; 7746-48.)



Date: October 2, 2020                             Respectfully submitted,

                                                  /s/ Stephen H. Weil        .

 Stephen H. Weil – weil@loevy.com                Jennifer Blagg
 Jon Loevy – jon@loevy.com                       jennifer.blagg@yahoo.com
 Loevy & Loevy                                   Attorney for Plaintiff
 311 N. Aberdeen Street                          1333 West Devon Ave, Suite 267
 Third Floor                                     Chicago Il, 60660
 Chicago, IL 60607                               (773) 859-0081
 312-243-5900

                                                 Attorneys for Plaintiff




                                                15
 Case: 1:15-cv-00713 Document #: 285 Filed: 10/02/20 Page 16 of 16 PageID #:3404




                                 CERTIFICATE OF SERVICE
        I hereby certify that on October 2, 2020, a true and correct copy of the foregoing was
filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.


                                                       /s/ Stephen H. Weil
